    Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN                                           No. 1:14-md-02542 (VSB)
SINGLE-SERVE COFFEE ANTITRUST LITIGATION                               No. 1:14-cv-04391 (VSB)

This Relates to the Indirect-Purchaser Actions


               DECLARATION OF GINA M. INTREPIDO-BOWDEN REGARDING
                             PROPOSED NOTICE PLAN

I, GINA M. INTREPIDO-BOWDEN, declare and state as follows:

          1.       I am a Senior Director at JND Legal Administration (“JND”). I am a judicially

recognized legal notice expert with more than 20 years of experience designing and

implementing class action legal notice programs. I have been involved in many of the largest

and most complex class action notice programs, including all aspects of notice dissemination. A

comprehensive description of my experience is attached as Exhibit A.

          2.       I submit this Declaration at the request of counsel to describe the proposed Notice

Plan, attached as Exhibit B, and address why it is consistent with other best practicable court-

approved notice programs and the requirements of Rule 23 of the Federal Rules of Civil

Procedure, the Due Process Clause of the United States Constitution, and any other applicable

statute, law or rule, as well as the Federal Judicial Center (“FJC”) guidelines for best practicable

due process notice.

                                     RELEVANT EXPERIENCE

          3.       JND is a leading legal administration services provider with headquarters located

in Seattle, Washington. JND has over 150 employees in multiple offices throughout the United

States.        JND’s class action division provides all services necessary for the effective
    Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 2 of 13




implementation of class action settlements, including: (1) all facets of providing legal notice to

potential class members, such as outbound mailing, email notification, and the design and

implementation of media programs; (2) website design and deployment, including on-line claim

filing capabilities; (3) call center and other contact support; (4) secure class member data

management; (5) paper and electronic claims processing; (6) lien verification, negotiation, and

resolution; (7) calculation design and programming; (8) payment disbursements through check,

wire, PayPal, merchandise credits, and other means; (9) qualified settlement fund management

and tax reporting; (10) banking services and reporting; and (11) all other functions related to the

secure and accurate administration of class action settlements.

       4.      JND is an approved vendor for the United States Securities and Exchange

Commission, as well as for the Federal Trade Commission, and we have been working with the

following other government agencies: the U.S. Equal Employment Opportunity Commission, the

Office of the Comptroller of the Currency, the Consumer Financial Protection Bureau, the

Federal Deposit Insurance Corporation, the Federal Communications Commission, the

Department of Justice, and the Department of Labor. We also have Master Services Agreements

with various law firms, corporations, banks, and other government agencies, which were only

awarded after JND underwent rigorous reviews of our systems, privacy policies, and procedures.

JND has also been certified as SOC 2 compliant by noted accounting firm Moss Adams. Finally,

JND has been recognized by various publications, including the National Law Journal, the Legal

Times and the New York Law Journal, for excellence in class action administration.

       5.      The principals of JND collectively have over 75 years of experience in class

action legal and administrative fields and have overseen claims processes for some of the largest

legal claims administration matters in the country’s history. Recently, JND has been handling




                                                2
    Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 3 of 13




the settlement administration of the $1.3 billion Equifax Data Breach Settlement, the largest

class action ever in terms of the number of claims received.          We are also handling the

administration of the $215 million USC Student Health Center Settlement. Other important

matters being handled by JND include the $135 million Navistar Maxx Force Engine Settlement,

a $147 million oil and gas royalty settlement, the $120 million GM Ignition Switch Settlement

and the BP Solar Panel Settlement where our CEO, Jennifer Keough, was named the

Independent Claims Administrator.       Additionally, we are the administrator for a voluntary

payment program in Canada in connection with an alleged bread price-fixing scheme where

every adult in Canada was eligible for relief.

       6.      JND has also handled notice and claims administration tasks for numerous

antitrust matters including: Beltran v. InterExchange, Inc., Case No. 1:14-cv-03074-CMA-KMT

(D. Colo.); In re Broiler Chicken Antitrust Litig., Case No. 16-cv-08637 (N.D. Ill.); In re LIBOR-

Based Financial Instruments Antitrust Litig., Case No. 1:11-md-2262-NRB (S.D.N.Y.); In re

Pre-Filled Propane Tank Antitrust Litig., Case No. 14-md-02567 (W.D. Mo.); In re Resistors

Antitrust Litig., Case No. 3:15-cv-03820-JD (N.D. Cal.); In re Wholesale Grocery Prod.

Antitrust Litig., Case No. 9-md-2090 (ADM) (TNL) (D. Minn.); Kent v. R.L. Vallee, Inc., Case

No. 617-6-15, (Super. Ct. Vt.); Townsend v. G2 Secure Staff, L.L.C., et al., Case No.

18STCV04429 (Cal. Super. Ct.); and the Loblaw Canadian Remediation Project.

       7.      As a member of JND’s Legal Notice Team, I research, design, develop, and

implement a wide array of legal notice programs to meet the requirements of Rule 23 of the

Federal Rules of Civil Procedure and relevant state court rules and to satisfy due process clause

of the United States Constitution. Our notice campaigns, which are regularly approved by courts

throughout the United States, use a variety of media including newspapers, press releases,




                                                 3
    Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 4 of 13




magazines, trade journals, radio, television, social media and the internet depending on the

circumstances and allegations of the case, the demographics of the class, and the habits of its

members, as reported by various research and analytics tools.             During my career, I have

submitted affidavits to courts throughout the country attesting to the creation and launch of

various media programs.

                              SETTLEMENT CLASS OVERVIEW

        8.      I have been asked by Counsel to prepare a Notice Plan to reach the Settlement Class1

and inform them about their rights and options in the above Settlement. 2 The FJC’s Judges’ Class

Action Notice and Claims Process Checklist and Plain Language Guide considers a Notice Plan

with a high reach (70% or more) effective. 3

        9.      The Settlement Class consists of all individuals and entities in the United States

and its territories that purchased Keurig K-Cup Portion Packs from persons other than Keurig

and not for the purpose of resale during the period September 7, 2010, to August 14, 2020

(except for claims under Mississippi law—which are for purchases during the period from March

24, 2011, to August 14, 2020, and Rhode Island Law—which are for purchases from July 15,

2013, to August 14, 2020).

        10.     Excluded from the Settlement Class are Keurig and its predecessors, subsidiaries,

parents, affiliates, joint venturers, and their directors and executive officers, and parties to any

supply, retail, or distribution contracts with Keurig relating to Keurig K-Cup Portion Packs or

1
  Capitalized terms used and not otherwise defined in this Declaration shall have the meanings given such
terms in the Stipulation of Settlement and Release, executed August 14, 2020 (“Settlement Agreement”).
2
  Reach is the percentage of a specific population group exposed to a media vehicle or a combination of
media vehicles containing a notice at least once over the course of a campaign. Reach factors out
duplication, representing total different/net persons.
3
  The FJC’s Judges’ Class Action Notice and Claims Process Checklist and Plain Language Guide
considers 70-95% reach among class members reasonable.




                                                   4
    Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 5 of 13




Keurig Brewers, as well as all federal governmental entities and instrumentalities of the federal

government, states and their subdivisions, agencies and instrumentalities, any judge or jurors

assigned to this case, Judge Farnan, and any putative members of the Settlement Class who

timely and validly exclude themselves from the Settlement Class in accordance with the

requirements set forth in an order granting preliminary approval of the Settlement Agreement

between the Settlement Class and Keurig and Federal Rule of Civil Procedure 23.

       11.    It is our understanding that Settlement Class Members, including any putative

members of the Settlement Class that may wish to exclude themselves (collectively, the “Class

Members” or “Class”), are unknown. Accordingly, JND designed a Notice Plan that will

effectively reach these unknown Class Members through a consumer media notice effort.

                              NOTICE PLAN SUMMARY

       12.    The proposed Notice Plan was designed to reach the greatest practicable number of

Class Members.     The proposed Notice Plan includes the following components, as further

described below:

              a.      Digital Notice:    JND will implement a digital notice effort with the

                      leading digital network (Google Display Network or “GDN”) and the top

                      social media site (Facebook) to reach potential Class Members, as well as

                      the top business social network (LinkedIn) to extend reach to business

                      entities;

              b.      Print Notice: JND will place a half page notice in the national edition of

                      People, a leading weekly entertainment magazine, to extend reach to Class

                      Members who do not frequent the internet;




                                               5
    Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 6 of 13




              c.     Internet Search: JND will implement an internet search campaign that

                     will direct potential Class Members to the Settlement website to obtain

                     additional information regarding the Settlement;

              d.     Press Release: JND will distribute a Nationwide press release in both

                     English and Spanish;

              e.     Settlement Website:      JND will develop an informational, interactive,

                     settlement website (KeurigIndirectPurchaserSettlement.com) that will

                     provide information about the Settlement and include copies of relevant

                     case documentation, such as the long form notice, in English and Spanish,

                     and will provide electronic claim filing capabilities;

              f.     Settlement Mailing Address:         JND will open dedicated Settlement

                     mailing addresses where Class Members can submit a claim or exclusion

                     requests; and

              g.     Settlement Email Address and Toll-Free information Line: JND will

                     establish       and    maintain      a      dedicated    email    address

                     (info@KeurigIndirectPurchaserSettlement.com) and 24-hour, toll-free

                     telephone line (1-833-794-0948) where callers may obtain information

                     about the Settlement and request to receive a copy of the long form notice

                     and/or Claim Form.


       13.    According to reputable media reach platforms (see MRI and Comscore below),

the proposed consumer media effort (GDN, Facebook, People) is expected to reach a minimum

of 70% of likely Class Members. The LinkedIn effort to business entities, the internet search




                                               6
    Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 7 of 13




campaign and the distribution of the national press release in English and Spanish will further

extend reach beyond the estimated 70%.

                                     MEDIA RESOURCES

       14.     JND utilizes the most reputable advertising media research tools to ensure that the

best media is selected and that our reach calculations can withstand the most critical review and

challenge. The media research tools we utilized in our analysis included MRI | Simmons

(“MRI”) and Comscore, Inc. (“Comscore”). During implementation we will use Google Active

View and Trust Metrics.

       15.     MRI data was used to analyze the demographics and media usage of potential

Class Members, as well as to calculate the reach of the publication effort. MRI is a nationally

accredited research firm that provides consumer demographics, product and brand usage, and

audience/exposure in all forms of advertising media. MRI is the leading producer of media and

consumer research in the United States.

       16.     Comscore data was used not only to analyze where potential Class Members are

on the internet, but more importantly, for calculating the reach of our proposed digital effort. It

is critical that a reputable source like Comscore be used when estimating the reach of a digital

effort; otherwise, the estimated reach could be grossly inflated.        Comscore’s multi-reach

platform allows us to analyze unduplicated audiences across desktop, smartphone, and tablet

devices. We can assess the efficiency and effectiveness of our proposed media plans by reducing

waste and improving campaign performance across all devices.

       17.     At the time of implementation, JND’s digital media experts will take the

necessary steps to ensure that all notice placements appear exactly as planned, meeting our

high standards of quality and positioning. Verification and monitoring will be used to enhance




                                                7
    Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 8 of 13




the digital buy. Google Active View, which is accredited by the Media Rating Council

(“MRC”), will be used to measure viewable impressions across the web and in apps. 4 Google

Active View supports the Interactive Advertising Bureau (“IAB”) and MRC definition of

viewability―a minimum of 50% of the ad is in view for a minimum of one second for display

ads or two consecutive seconds for video ads. In addition, Google takes invalid activity very

seriously. They use over a hundred complex algorithms to spot bad traffic as it happens, and

their global team of PhDs, data scientists, engineers, and researchers works around the clock to

prevent advertisers from paying for - and publishers benefitting from - invalid clicks,

impressions, views, or interactions.

       18.       In addition to Google Active View, Trust Metrics third-party brand safety partner

will be used during implementation to ensure that our banner impressions are not served to poor

quality sites. This is done by creating a “blacklist” or a list of sites that have been deemed

unsafe. These sites will be blocked during implementation based on brand safety parameters such

as site content, keywords, etc. “Blacklisting” ensures that our campaign will be served on brand

safe websites.

                                       TARGET ANALYSIS

       19.       JND analyzes the demographics and media usage of potential Class Members to

determine how best to reach them. MRI does not specifically measure the Keurig brand;

therefore, MRI data was studied among adults 18 years of age or older (“Adults 18+”) who used

coffee or tea pods (“Coffee/Tea Pod Users”).


4
 Impressions or Exposures are the total number of opportunities to be exposed to a media vehicle or
combination of media vehicles containing a notice. Impressions are a gross or cumulative number that
may include the same person more than once. As a result, impressions can and often do exceed the
population size.




                                                 8
    Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 9 of 13




       20.     MRI data indicates that Coffee/Tea Pod Users skew older, higher income, and

educated and that 13% speak Spanish at home. While 89% of Coffee/Tea Pod Users are 25 years

of age or older (“Adults 25+”), given that the class period dates back to 2010, an even greater

percentage of the Settlement Class would be Adults 25+ today.

       21.     MRI data also indicates that Coffee/Tea Pod Users are heavy internet users:

91% are on the internet in a 30-day period and they are 4% more likely to use the internet in a

30-day period, as compared to the general Adult 18+ population; 84% use their cellphone or

smartphone to access the internet and they are 6% more likely to use their cellphone or

smartphone to access the internet, as compared to the general Adult 18+ population; 69% visit

Facebook in a 30-day period and they are 7% more likely to visit Facebook in a 30-day period,

as compared to the general Adult 18+ population. As a result, our proposed media effort

focuses heavily on digital notice.

                                     DIGITAL NOTICE

       22.     To reach Class Members, JND will cause 291 million digital impressions

targeting Adults 25+ throughout the U.S. and its territories to be delivered over an eight-week

campaign via GDN and Facebook.

       23.     A portion of the impressions will be allocated to a mix of behavioral and

contextual targeting to coffee, tea and Keurig products on GDN and accounts interested in

coffee, tea, or Keurig on Facebook. GDN sites may include: CNN.com, MSN.com,

NYTimes.com, WashingtonPost.com, ESPN.com, Forbes.com, Weather.com, People.com,

Accuweather.com, FoxNews.com, FoodNetwork.com, among others.               A portion of the

impressions will also be allocated to Spanish sites through GDN and Spanish language accounts

through Facebook.




                                              9
   Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 10 of 13




        24.     To extend reach to business entities, JND will cause 1.6 million impressions to be

displayed on LinkedIn. The LinkedIn ads will target Office Manager, Facilities Manager or General

Services job titles with Senior, Manager, Director, or VP job seniority.

        25.     The digital activity will be served across all devices (desktop, laptop, tablet and

mobile), with a heavy emphasis on mobile devices. The digital ads, attached as Exhibit C, will

contain an embedded hyperlink to the Settlement website, where Class Members may access the

long form notice and file a claim electronically.

                                     PUBLICATION NOTICE

        26.     To supplement the digital notice effort, JND will cause a half page publication

notice, attached as Exhibit D, to appear in People Magazine. People is a weekly entertainment

magazine with a circulation of over 3.4 million and a total audience of over 34.9 million. People

reaches more than 15% of Coffee/Tea Pod Users and its readers are 11% more likely to be

Coffee/Tea Pod Users.

        27.     The notice placement in People will extend reach to Class Members who may not

frequent the internet, particularly the older age segment of the Class. The publication notice will

include a Spanish language subheading that will direct potential Spanish speaking Class

Members to the Settlement website or toll-free number to obtain a Spanish language notice.

                               ADDITIONAL NOTICE EFFORTS

        28.     To extend notice exposure, JND will implement a digital search campaign to

assist in directing Class Members to the Settlement website. Web browsers frequently default to

a search engine page, making search engines a common source to get to a specific website (i.e.,

as opposed to typing the desired URL in the navigation bar). When purchased keywords related




                                                    10
   Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 11 of 13




to this case are searched, a paid ad with a hyperlink to the case website may appear on the search

engine results page. The search text ad is attached as Exhibit E.

       29.     JND will also cause a press release, attached as Exhibit F, to be distributed at the

launch of the campaign that will assist in publicizing the Settlement. The Press Release will be

distributed to over 15,000 media outlets (English and Spanish) nationwide.

                                  SETTLEMENT WEBSITE

       30.     JND    will   develop    an   informational,   interactive,   Settlement   website

(KeurigIndirectPurchaserSettlement.com) that will allow Class Members to obtain more

information about the Settlement with an easy-to-navigate design formatted to emphasize

important information regarding Class Member rights, deadlines to act, and provide answers to

frequently asked questions. The Settlement website will host copies of relevant Settlement

documents including the long form notice (which will also be available in Spanish). The long

form notice is attached as Exhibit G.

       31.     The Settlement website will be optimized for mobile visitors so that information

loads quickly on mobile devices and will also be designed to maximize search engine

optimization through Google and other search engines. Keywords and natural language search

terms will be included in the site’s metadata to maximize search engine rankings. Visitors to

the Settlement website will have the ability to download the Settlement claim form or submit

one electronically. The proposed claim form is attached as Exhibit H.

             SETTLEMENT TOLL-FREE NUMBER AND POST OFFICE BOX

       32.     JND will establish and maintain a dedicated toll-free telephone number

(1-833-794-0948) for Class Members to call for information related to the Settlement. The

Settlement telephone line will be available 24 hours day, seven (7) days a week.



                                                11
    Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 12 of 13




        33.     JND will also maintain dedicated Post Office Boxes where Class Members may

send their Claim Forms and exclusion requests.

                                NOTICE DESIGN AND CONTENT

        34.     I have reviewed and provided input to Counsel on the form and content of the

Settlement notice documents, subject to any necessary formatting changes needed for

publication. All notice documents are written in plain language and comply with the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the Due Process Clause of the

United States Constitution, and any other applicable statute, law, or rule.                Based on my

experience designing settlement class notice programs, in my opinion, the notice documents

comply with these requirements, as well as the FJC’s Judges’ Class Action Notice and Claims

Process Checklist and Plain Language Guide.

        35.     The notice documents contain plain and easy-to-read summaries of the Settlement

and the rights and options that are available to Class Members. Additionally, the notice

documents provide instructions on how to obtain more information about the Settlement.

        36.     To the extent that some Class Members may speak Spanish as their primary

language, the notice documents will include a subheading in Spanish at the top directing Spanish

speaking Class Members to visit the Settlement website to obtain a copy of the long form notice

in Spanish. 5

                                           NOTICE REACH

        37.     To calculate reach, JND used MRI and Comscore reach tools. According to these

two reputable media reach platforms, the consumer digital effort and the notice placement in


5
  The press release does not include a subheading in Spanish. Instead, the press releases will be translated
into Spanish for distribution to the Spanish media outlets.




                                                    12
   Case 1:14-md-02542-VSB-SLC Document 1115 Filed 09/30/20 Page 13 of 13




People Magazine will reach a minimum of 70% of likely Class Members. The LinkedIn effort to

business entities, the internet search campaign and the distribution of the press release in English

and Spanish will further extend reach. The provided reach is similar to that of other court

approved programs and meets the standard set forth by the FJC.

                                           CONCLUSION

       38.        In JND’s opinion, the proposed Notice Plan, as described herein, provides the best

notice practicable under the circumstances, is consistent with the requirements of Rule 23, the

due process clause of the United States Constitution, and all applicable court rules; and is

consistent with other similar court-approved notice programs. The Notice Plan is designed to

effectively reach a minimum of 70% of Class Members and provide them with the opportunity to

review a plain language notice with the ability to easily take the next steps to learn more about

the Settlement.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed on September 30, 2020 at Philadelphia, Pennsylvania.




                                                  GINA M. INTREPIDO-BOWDEN




                                                  13
